      Case 3:19-cv-00106-AWT Document 22 Filed 06/01/20 Page 1 of 11



                      UNITED STATES DISTRICT COURT
                        DISTRICT OF CONNECTICUT


ADA I. SANTANA,                  :
   Plaintiff,                    :
                                 :
v.                               : Civil No. 3:19CV00106(AWT)
                                 :
ANDREW M. SAUL,                  :
COMMISSIONER OF SOCIAL SECURITY, :
   Defendant.                    :


                         ORDER REMANDING CASE

     Pursuant to 42 U.S.C. § 405(g) and 1383(c)(3), plaintiff

Ada Santana has appealed the Commissioner’s November 2, 2018

final decision denying her Title II Disability Insurance

Benefits (“DIB”) and Title XVI Supplemental Security Income

(“SSI”) application.

     The plaintiff contends that “the Commissioner’s findings

are not supported by substantial evidence in the record as a

whole and/or that the Commissioner’s decision was not rendered

in accordance with law.”     Pl.’s Mem. to Reverse (ECF No. 15) at

1. Specifically, the plaintiff argues that remand is required

because (1) the ALJ failed to develop the record by not

requiring a medical source statement (“MSS”); (2) the testimony

of the vocational expert (“VE”) is unreliable because it was not

based on a methodology, the sources were not produced at the

hearing, two identified jobs were challengeable, and the
     Case 3:19-cv-00106-AWT Document 22 Filed 06/01/20 Page 2 of 11



hypothetical residual functional capacity (“RFC”) components

were supported by “no evidence”; and (3) the ALJ’s consideration

of bipolar and borderline personality disorders was not

supported by substantial evidence.

     The defendant responds that the Commissioner’s decision is

“supported by substantial evidence and is legally correct.”

Def.’s Mem. to Affirm (ECF No. 21-1) at 2.       Specifically,

defendant responds that (1) the evidence was adequate to make

the RFC findings without an MSS; (2) the VE’s testimony was

sufficiently reliable with generally identified sources, at

least one unchallenged job, and a hypothetical whose underlying

components were accounted for by substantial evidence that was

incorporated into the RFC; and (3) the Commissioner’s

consideration of bipolar and borderline personality disorders is

supported by substantial evidence.

     For the reasons set forth below, the decision of the

Commissioner is reversed, and this case is remanded for

additional proceedings consistent with this order.


I.   STANDARD OF REVIEW

     “A district court reviewing a final [] decision . . . [of

the Commissioner of Social Security] pursuant to . . . the

Social Security Act, 42 U.S.C. § 405(g) . . . is performing an

appellate function.”   Zambrana v. Califano, 651 F.2d 842, 844


                                   2
       Case 3:19-cv-00106-AWT Document 22 Filed 06/01/20 Page 3 of 11



(2d Cir. 1981).    The court may not make a de novo determination

of whether a plaintiff is disabled in reviewing a denial of

disability benefits.     See Wagner v. Sec’y of Health & Human

Servs., 906 F.2d 856, 860 (2d Cir. 1990).         Rather, the court’s

function is to ascertain whether the Commissioner applied the

correct legal principles in reaching a conclusion and whether

the decision is supported by substantial evidence.          See Johnson

v. Bowen, 817 F.2d 983, 985 (2d Cir. 1987).


II.    ADMINISTRATIVE PROCEEDINGS

       The plaintiff filed a DIB application on December 20, 2012

(R. 193-201) and an SSI application on January 7, 2013 (R. 202-

10).    The Social Security Administration denied both

applications on April 12, 2013 because the plaintiff was

expected to improve, and her condition would not prevent her

from working for at least 12 months.         R. 116-18, 119-22.

       On September 17, 2013, upon reconsideration, the DIB and

SSI claims were denied because they were based on drug addiction

and/or alcoholism.     R. 126-29, 130-33.

       On October 23, 2014, Attorney Grant A. Dail authored a

representative brief that argued Listings impairments for major

depressive and schizoaffective disorders, anxiety and PTSD, and

borderline personality disorder.         R. 272-75.   On October 29,

2014, the first hearing was held.         R. 27-55.   On March 5, 2015,


                                     3
     Case 3:19-cv-00106-AWT Document 22 Filed 06/01/20 Page 4 of 11



Administrative Law Judge (“ALJ”) Sharda Singh denied the

plaintiff’s claims.   R. 10-26.

     On March 30, 2015, the plaintiff submitted a Request for

Review of Hearing Decision/Order.       R. 667.    On April 29, 2016,

the Appeals Council denied the plaintiff’s request for review.

R. 652-54.

     On June 30, 2016, Attorney Ivan M. Katz filed an appeal

with this court (Santana v. Colvin, Case No. 3:16-cv-01088-JGM).

On February 10, 2017, in response to the parties’ Consent Motion

for Remand to Agency, the court remanded the case to the Appeals

Council for further proceedings.       R. 656.    The relevant part of

the Order of Appeals Council dated May 22, 2017, instructed the

ALJ to:

    Obtain evidence from a vocational expert to clarify
    the effect of the assessed limitations on the
    claimant's occupational base (Social Security Ruling
    83-14). The hypothetical questions should reflect the
    specific capacity/limitations established by the
    record as a whole. The Administrative Law Judge will
    ask the vocational expert to identify examples of
    appropriate jobs and to state the incidence of such
    jobs in the national economy (20 CFR 404.1566 and
    416.966). Further, before relying on the vocational
    expert evidence the Administrative Law Judge will
    identify and resolve any conflicts between the
    occupational evidence provided by the vocational
    expert   and  information    in  the  Dictionary   of
    Occupational   Titles    (DOT)  and   its   companion
    publication,   the    Selected   Characteristics   of
    Occupations (Social Security Ruling 00-4p).

R. at 664 (emphasis added).


                                   4
     Case 3:19-cv-00106-AWT Document 22 Filed 06/01/20 Page 5 of 11



     On September 6, 2018, the second hearing was held.         On

November 2, 2018, ALJ Aletto denied the plaintiff’s claims.           On

January 2, 2019, Attorney Katz filed this appeal.


III. RELEVANT FACTS

     The ALJ’s findings with respect to the plaintiff’s RFC is as
     follows:

     the claimant has the residual functional capacity to
     perform medium work . . . with the following additional
     limitations: She can occasionally climb ramps and stairs;
     occasionally climb ladders, ropes, or scaffolds; and
     frequently stoop and crouch. She must avoid even moderate
     exposure to dust, odors, fumes, and other pulmonary
     irritant and must avoid concentrated exposure to extreme
     heat, extreme cold, humidity, and wetness. She can perform
     simple, routine, repetitive tasks and can recall and
     execute simple, routine instructions. She can occasionally
     interact with the public and co-workers, but cannot engage
     in tasks requiring close collaboration with co-workers.
     She can adhere to basic standards for personal hygiene and
     personal grooming ordinarily found in the work place. She
     can tolerate occasional changes in her work setting and
     work procedures, which are simple and routine in nature.

R. at 550 (emphasis added).

     During the September 6, 2018, hearing, the ALJ presented VE

Richard Hall with a hypothetical that included, among other

components, a person who “can perform simple, routine,

repetitive tasks, and recall and execute simple, routine

instruction.”   R. 614.   When asked whether that person “could

perform any jobs in the national economy”, the VE testified that

there were three jobs that this hypothetical person could

perform: packer, kitchen helper, and material handler. R. 615.



                                   5
      Case 3:19-cv-00106-AWT Document 22 Filed 06/01/20 Page 6 of 11



The defendant concedes that the plaintiff successfully

challenged the ALJ’s findings with respect to the jobs of packer

and kitchen helper (see Def.’s Mem. to Affirm at 10) but states

that “[t]he Commissioner need show only one job existing in the

national economy”.      Bavaro v. Astrue, 413 F. App’x 382, 384 (2d

Cir. 2011) (citing 42 U.S.C. § 423(d)(2)(A); 20 C.F.R. §

404.1566(b)).      As to the job of material handler, the VE

testified: “A third example is material handler, DOT 922.687-

058, It is medium exertional demand, SVP 2, national economy

number 115,000. . . . [M]y testimony does comport with the DOT.”

R. 615-16.

      However, the job of material handler includes the following

restriction:

      Reasoning: Level 2 - Apply commonsense understanding to carry
      out detailed but uninvolved written or oral instructions.
      Deal with problems involving a few concrete variables in or
      from standardized situations.
Def.’s Mem. to Affirm Ex. (ECF No. 21-2) at 9 (emphasis added).


IV.   DISCUSSION

      In arguing that the decision of the Commissioner should be

affirmed, the defendant relies on the RFC findings with respect

to the job of material handler.         However, the ALJ had an

affirmative duty to inquire into whether the VE’s testimony

conflicted with the DOT, and if there was a conflict, resolve

that conflict before relying on the VE’s testimony.         The ALJ


                                    6
     Case 3:19-cv-00106-AWT Document 22 Filed 06/01/20 Page 7 of 11



failed to do so.   The analysis in Jimenez v. Berryhill is

directly on point:

     At the fifth step of the evaluation, the burden shifts to the
     Commissioner to show “a significant number of jobs (in one or
     more occupations) having requirements which [the claimant is]
     able to meet with [his or her] physical or mental abilities
     and vocational qualifications.” 20 C.F.R. § 404.1566(b). To
     determine whether such occupations exist in the national
     economy, the ALJ “will take administrative notice of reliable
     job information” listed in, among other publications, the
     DOT. Id. § 404.1566(d). Additionally, the Commissioner may
     elicit testimony from a VE to prove there are jobs in the
     national economy that the claimant can perform. Id. §
     404.1566(e).

    VE testimony amounts to substantial evidence that jobs exist
    in the national economy the claimant can perform only when
    three conditions are satisfied. First, “[t]he ALJ must pose
    hypothetical questions to the [VE] which reflect the full
    extent of the claimant’s capabilities and impairments to
    provide a sound basis for the [VE’s] testimony. Sanchez v.
    Barnhart, 329 F. Supp. 2d 445, 449 (S.D.N.Y. 2004) (citing De
    Leon v. Sec’y of Health & Human Serv., 734 F.2d 930, 936 (2d
    Cir. 1984); Aubeuf v. Schweiker, 649 F.2d 107, 114 (2d Cir.
    1981) ). See also Lugo v. Chater, 932 F. Supp. 497, 504
    (S.D.N.Y. 1996) (“Proper use of vocational testimony
    presupposes ... a consistent use of that profile by the
    vocational expert in determining which jobs the claimant may
    still perform.”). Second, the ALJ has an affirmative duty to
    inquire into whether the VE’s testimony conflicts with the
    DOT. SSR 00-4p, 65 Fed. Reg. 75759 (Dec. 4, 2000) (“At the
    hearing level, as part of the adjudicator’s duty to fully
    develop the record, the adjudicator will inquire, on the
    record, as to whether or not there is ... consistency [between
    the VE’s testimony and the DOT].”). And third, where the VE
    identifies an apparent conflict, the VE must provide “a
    reasonable explanation for the conflict.” Id.; cf. Pearson v.
    Colvin, 810 F.3d 204, 208-209 (4th Cir. 2015) (holding that
    the ALJ must independently identify apparent conflicts even
    when the VE fails to do so).

    . . .

    Conflict between VE testimony and the GED Scale Reasoning
    Development level of the DOT constitutes a conflict requiring

                                   7
         Case 3:19-cv-00106-AWT Document 22 Filed 06/01/20 Page 8 of 11



        a reasonable explanation before the ALJ may rely on it under
        SSR 00-4p.6[ 1] See e.g., Roos v. Astrue, 2008 WL 2309166 at
        *19 (S.D.N.Y. June 4, 2008) (“The [VE’s] description of the
        reasoning level for the jobs he testified Roos could perform
        is consistent with the ALJ’s hypothetical.”); Day v. Astrue,
        2011 WL 1467652 at *18 (E.D.N.Y. Apr. 18, 2011) (remanding
        case where ALJ did not address a conflict between the GED
        reasoning level of the jobs listed in the VE’s testimony that
        was higher than the reasoning level the claimant was capable
        of performing based on the ALJ’s limitations); cf. Graves v.
        Astrue, 2102 U.S. Dist. LEXIS 144024 at *34-35, 2012 WL
        4754740 (W.D.N.Y. Oct. 4, 2012) (“District courts in this
        Circuit have differed as to whether a [GED] reasoning level
        of 2 conflicts with a hypothetical limiting the claimant to
        simple, routine, and repetitive tasks.”).

        Moreover, several circuit courts have recognized that
        inconsistencies between a VE’s testimony and the GED Scale
        Language Development division of the DOT constitute conflict
        under SSR 00-4p. See e.g., Rholetter v. Colvin, 639 Fed. App’x
        935, 938 (4th Cir. 2016) (holding the ALJ erred by relying on
        the VE’s testimony when the VE failed to explain the conflict
        between the claimant’s limitation to reading at a first- or
        second-grade level and the jobs identified by the VE which
        require a higher Language Development level); Givens v.
        Colvin, 551 Fed. App’x 855, 863 (7th Cir. 2013) (holding there
        was no conflict between the Language Development level
        required by the occupations the VE testified the claimant
        could perform and the claimant’s language development level
        under the DOT).

Jimenez, No. 16CV3972(DRH), 2018 WL 4054876, at *8 (E.D.N.Y. Aug.

24, 2018).      In Jimenez,




1
    Footnote 6 reads (emphasis added):

        The GED Scale of the DOT “embraces those aspects of educations
        (formal and informal) which are required of the worker for
        satisfactory job performance.” DOT 979.687-034. The GED Scale
        is subdivided into three divisions: reasoning development,
        mathematical development, and language development. Id.

                                       8
     Case 3:19-cv-00106-AWT Document 22 Filed 06/01/20 Page 9 of 11




    there was a conflict between the VE’s testimony and the DOT
    regarding the GED Scale Language Development level of the
    DOT. Although the ALJ found that Plaintiff was capable of
    performing light work, the ALJ limited Plaintiff’s ability to
    perform light work to, inter alia, work that does not require
    reading or writing for the performance of work tasks. (Tr.
    16.) The VE testified that Plaintiff was capable of performing
    three different jobs: produce weigher, DOT 299.587-010; scale
    operator, DOT 555.687-010; and sealing-machine operator, DOT
    690.685-154. Under the DOT work as a produce weigher is
    classified as Language Development level one. DOT 299.587-
    010. A Language Development level one means that the person
    can “recognize the meaning of 2,500 two-or-three syllable
    words,” “read at a rate of 95-120 words per minute,” and
    “print simple sentences containing subject, verb, and object,
    and a series of numbers, names, and addresses. DOT 299.587-
    010. Work as a scale operator and sealing-machine operator
    are classified as Language Development level two. A Language
    Development level two requires that the person have a
    “[p]assive vocabulary of 5,000-6,000 words,” and the ability
    to [r]ead at [a] rate of 190-215 words per minute,” and write
    “compound and complex sentences, using cursive style, proper
    end punctuation, and employing adjectives and adverbs.” DOT
    690.685-154; DOT 555.687-010. Based on the reading and
    writing requirements of Language Development levels one and
    two, occupations at those levels conflict with the
    Plaintiff’s restriction to work that does not require reading
    or writing.

Jimenez, 2018 WL 4054876, at *9.       The court concluded that:

     Courts must remand cases where the VE failed to inform the
     ALJ of a discrepancy between his or her testimony and the
     DOT. See Sanchez, 329 F. Supp. 2d at 454 (remanding the case
     where the VE incorrectly denied any conflict between her
     testimony and the DOT because the omission “deprived the ALJ
     of an opportunity to ... make a precise and informed decision
     in applying the medical evidence to the universe of jobs
     available in the economy”). Where remand is required because
     “the administrative record contains gaps, remand to the
     Commissioner for further development of the evidence is
     appropriate.” Butts v. Barnhart, 388 F.3d 377, 385 (2d Cir.
     2004). Here, the record demonstrates that the ALJ inquired
     about a conflict between the VE’s testimony and the DOT and
     the VE responded that there was no conflict. (Tr. 61.) Because
     the VE neither identified the conflict nor provided a

                                   9
     Case 3:19-cv-00106-AWT Document 22 Filed 06/01/20 Page 10 of 11



     reasonable explanation for the conflict, the record contains
     a gap regarding whether Plaintiff is capable of performing
     the jobs cited in the VE’s testimony notwithstanding
     Plaintiff’s limitation to jobs which do not require reading
     or writing in English for the performance of work tasks.
     Accordingly, Plaintiff’s case must be remanded for further
     development consistent with this opinion.

Id. at *10.     See also Yulfo-Reyes v. Berryhill, No. 3:17CV02015

(SALM), 2018 WL 5840030, at *11 (D. Conn. Nov. 8, 2018) (“[t]he

ALJ failed to resolve the conflict at the hearing by merely asking

whether the VE’s testimony was consistent with the DOT without any

further discussion.       Particularly, the ALJ erred when he failed to

identify the apparent conflict between the jobs the VE identified

and the DOT definitions that require the employee to meet certain

reading   and   writing    requirements.”)   (internal   quotations    and

citations omitted).

     Here, as in Jimenez, the VE’s testimony that a hypothetical

person who can “recall and execute simple, routine instructions”

(R. 614) can perform the job of material handler conflicts with

the job’s requirement that the person be able to carry out

detailed instructions.       The VE did not identify the conflict.

The ALJ did not ask him about the conflict nor resolve it as he

is required to do.    See SSR 00-04p (“When vocational evidence

provided by a VE . . . is not consistent with information in the

DOT, the adjudicator must resolve this conflict before relying

on the VE . . . to support a determination or decision that the

individual is or is not disabled. The adjudicator will explain

                                     10
     Case 3:19-cv-00106-AWT Document 22 Filed 06/01/20 Page 11 of 11



in the . . . decision how he . . . resolved the conflict. The

adjudicator must explain the resolution of the conflict

irrespective of how the conflict was identified.”).         Therefore,

this case must be remanded for further development of the

record.

     On remand the ALJ should address the parties’ other

arguments to help to assure a proper disposition of this claim.


V.   CONCLUSION

     For the reasons set forth above, the plaintiff’s Motion to

Reverse the Decision of the Commissioner (ECF No. 15) is hereby

GRANTED, and Defendant’s Motion for an Order Affirming the

Decision of the Commissioner (ECF No. 21) is hereby DENIED.

This case is hereby REMANDED to the Commissioner for proceedings

consistent with this order.

     The Clerk’s Office is instructed that, if any party appeals

to this court the decision made after this remand, any

subsequent social security appeal is to be assigned to the

undersigned.

     The Clerk shall close this case.

     It is so ordered.

     Dated this 1st day of June 2020, at Hartford, Connecticut.


                                        __         /s/AWT _      ____
                                              Alvin W. Thompson
                                        United States District Judge

                                   11
